UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0101 Washington, D.C. 20549 Expires: March 31, 2011 Estimated average burden FORM 144 hours per response NOTICE OF PROPOSED SALE OF SECURITIES SEC USE ONLY PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute saleor executing a sale directly with a market maker. CUSIP NUMBER WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO Axion International Power Inc. 65-0774638 000-22573 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO 3601 Clover Lane New Castle PA 724-654-9300 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b) RELATIONSHIP TO ISSUER (c) ADDRESS STREET CITY STATE ZIP CODE The Quercus Trust 10% Holder 1835 Newport Blvd, A109-PMB467 Costa Mesa CA INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MO. DAY YR.) Name of Each Securities Exchange (See instr. 3(g)) Common Finance 500 19762 MacArthur Blvd, Suite 200 Irvine, CA 92612 @ 08/24/11 From time to time beginning 08/25/11 Over-the-Counter INSTRUCTIONS: 1. (a) Name of issuer 3. (a) Title of the class of securities to be sold (b) Issuer’s I.R.S. Identification Number (b) Name and address of each broker through whom the securities are intended to be sold (c) Issuer’s S.E.C. file number, if any (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Issuer’s address, including zip code (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to filing of this notice (e) Issuer’s telephone number, including area code (e) Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shown by the most recent report or statement published by the issuer (f) Approximate date on which the securities are to be sold 2. (a) Name of person for whose account the securities are to be sold (g) Name of each securities exchange, if any, on which the securities are intended to be sold (b) Such person’s relationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (c) Such person’s address, including zip code Potential persons who are to respond to the collection of information contained in this form are notrequired to respond unless the form displays a currently valid OMB control number. SEC 1147 (08-07) TABLE I — SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (If gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock 6/30/08 Purchase Issue 6/30/2008 Cash INSTRUCTIONS: If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given. If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II — SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds Quercus Trust 1835 Newport Blvd. A109-PMB 467 Costa Mesa, CA 92627 Common Stock (1) See attached addendum REMARKS: This Form 144 is beingamended and restatedin its entirety in order to update the attached addendum (Schedule of Stock) to account for sales during the last 90 days. INSTRUCTIONS: ATTENTION: See the definition of “person” in paragraph (a) of Rule 144. Information is to be given not only as to the person for whose account the securities are to be sold but also as to all other persons included in that definition. In addition, information shall be given as to sales by all persons whose sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the person filing this notice. The person for whose account the securities to which this notice relates are to be sold hereby represents by signing this notice that he does not know any material adverse information in regard to the current and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. If such person has adopted a written trading plan or given trading instructions to satisfy Rule 10b5-1 under the Exchange Act, by signing the form and indicating the date that the plan was adopted or the instruction given, that person makes such representation as of the plan adoption or instruction date. 08-24-11 /s/ Joseph Barlett, attorney-in-fact for David Gelbaum, Trustee, The Quercus Trust DATE OF NOTICE (SIGNATURE) DATE OF PLAN ADOPTION OR GIVING OF INSTRUCTION, IF RELYING ON RULE 10B5-1 The notice shall be signed by the person for whose account the securities are to be sold. At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures. SEC 1147 (02-08) Account Type Date Time Action Quantity Security Type Security Price Contra Principal 1 3/1/2011 16:05:56 Sold CS AXPW FANC 1 3/2/2011 16:05:13 Sold CS AXPW FANC 1 3/3/2011 16:04:52 Sold CS AXPW FANC 1 3/4/2011 16:04:06 Sold CS AXPW FANC 1 3/7/2011 16:08:12 Sold CS AXPW FANC 1 3/8/2011 16:16:36 Sold CS AXPW FANC 1 3/9/2011 16:13:29 Sold CS AXPW FANC 1 3/11/2011 16:15:55 Sold CS AXPW FANC 1 3/14/2011 16:13:04 Sold CS AXPW FANC 1 3/15/2011 16:07:55 Sold CS AXPW FANC 2 3/16/2011 16:06:59 Sold CS AXPW FANC 3 3/17/2011 16:05:56 Sold CS AXPW FANC 3 3/18/2011 16:08:29 Sold CS AXPW FANC 3 3/21/2011 16:10:55 Sold CS AXPW FANC 3 3/22/2011 16:02:04 Sold CS AXPW FANC 1 3/23/2011 15:30:23 Sold CS AXPW FANC 3 3/29/2011 16:07:21 Sold CS AXPW FANC 3 3/30/2011 16:08:30 Sold CS AXPW FANC 1 4/11/2011 16:04:25 Sold CS AXPW FANC 1 4/12/2011 16:17:23 Sold CS AXPW FANC 1 4/14/2011 16:09:20 Sold CS AXPW FANC 1 4/15/2011 16:06:55 Sold CS AXPW FANC 1 4/18/2011 16:04:49 Sold CS AXPW FANC 1 4/19/2011 14:28:27 Sold CS AXPW FANC 1. Sold pursuant to Rule 144. 2. 41,742 sold pursuant to prospectus and balance sold pursuant to Rule 144. 3. Sold pursuant to Prospectus. Date #Shares $/Sh Gross Proceeds 5/13/2011 $ $ 5/13/2011 $ $ 5/16/2011 $ $ 5/17/2011 $ $ 5/17/2011 $ $ 5/18/2011 $ $ 5/19/2011 $ $ 5/20/2011 $ $ 5/23/2011 $ $ 5/23/2011 $ $ 5/24/2011 $ $ 5/25/2011 $ $ 5/26/2011 $ $ 5/27/2011 $ $ 5/31/2011 $ $ 6/1/2011 $ $ 6/2/2011 $ $ 6/2/2011 $ $ 6/3/2011 $ $ 6/3/2011 $ $ 6/6/2011 $ $ 6/7/2011 $ $ 6/8/2011 $ $ 6/8/2011 $ $ 6/9/2011 $ $ 6/10/2011 $ $ 6/14/2011 $ $ 6/15/2011 $ $ 6/16/2011 $ $ 6/16/2011 $ $ 6/16/2011 $ $ 6/16/2011 $ $ 6/17/2011 $ $ 6/20/2011 $ $ 6/20/2011 $ $ 6/21/2011 $ $ 6/22/2011 $ $ 6/22/2011 $ $ 6/23/2011 $ $ 6/23/2011 $ $ 6/24/2011 $ $ 6/27/2011 $ $ 7/13/2011 $ $ 7/14/2011 $ $ 7/15/2011 $ $ 7/18/2011 $ $ 7/19/2011 $ $ 7/20/2011 $ $ 7/20/2011 $ $ 7/21/2011 $ $ 7/22/2011 $ $ 7/22/2011 $ $ 7/25/2011 $ $ 7/26/2011 $ $ 7/26/2011 $ $ 7/27/2011 $ $ 7/27/2011 $ $ 7/28/2011 $ $ 7/28/2011 $ $ 7/29/2011 $ $ 7/29/2011 $ $ 8/1/2011 $ $ 8/2/2011 $ $ 8/3/2011 $ $ $
